DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MIRJANA GOFORTH,
                            Appellant,

                                     v.

 ROBERT JAY GOFORTH; PREMIERE CARE NURSES OF AMERICA,
  INC., a Florida Corporation; and PREMIER BOCA T. LLC, a Florida
                              Corporation,
                               Appellees.

                              No. 4D16-2241

                              [August 3, 2017]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Roger Colton, Sr. Judge/Palm
Beach County, Judge; L.T. Case No. 50-2014-DR-010146-XXXXMBFD.

  Michael A. Hymowitz of the Hymowitz Law Firm, Sunrise, for
appellant.

  Stephanie McQueen, West Palm Beach, for appellee Robert Jay
Goforth.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.